Citation Nr: 0719283	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-17 292	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin	


THE ISSUES

1.	Whether VA has obtained new and material evidence to 
reopen the veteran's service connection claim for a right hip 
disorder.  

2.	Entitlement to service connection for a left hip disorder.  

3.	Entitlement to service connection for ankle disorders.

4.	Entitlement to service connection for a left knee 
disorder.

5.	Entitlement to an increased rating for a low back 
disorder, currently rated as 40 percent disabling.  

6.	Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 30 percent disabling.   

7.	Entitlement to an increased initial rating for 
radiculopathy into the right leg, currently rated as 10 
percent disabling.    

8.	Entitlement to an earlier effective date for the grant of 
service connection for fibromyalgia.  

9.	Entitlement to an earlier effective date for the grant of 
service connection for depression.  

10.	Entitlement to an earlier 
effective date for the grant of service connection for an eye 
disorder.  

11.	Entitlement to an earlier 
effective date for the grant of service connection for 
hemorrhoids.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1974 to June 1978.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.    


FINDINGS OF FACT

1.	VA denied service connection for a right hip disorder in a 
November 1995 decision that the veteran did not appeal.  

2.	In a May 2003 RO decision (currently on appeal) the RO 
denied the veteran's service connection claim for a right hip 
disorder.   

3.	VA has obtained new and material evidence to reopen the 
veteran's service connection claim for a right hip disorder.  

4.	The veteran's right hip disorder is not related to service 
or to any service-connected disorders.  

5.	The veteran's left hip disorder is not related to service 
or to any service-connected disorders.  

6.	The veteran's ankle disorders are not related to service 
or to any service-connected disorders.  

7.	The veteran's left knee disorder is not related to service 
or to any service-connected disorders.  

8.	The veteran's low back disorder is not productive of 
ankylosis, vertebra fracture, pronounced intervertebral disc 
syndrome symptomatology, incapacitating episodes, or 
prescribed bed rest.    

9.	The veteran's major depressive disorder is not productive 
of occupational and social impairment with reduced 
reliability and productivity.  

10.	The veteran experiences mild, not moderate, 
symptomatology associated with her right leg radiculopathy.  

11.	The veteran first expressed an 
interest in claiming service connection for fibromyalgia in 
July 1999.

12.	The veteran first expressed an 
interest in claiming service connection for depression in 
August 2004.  

13.	The veteran first expressed an 
interest in claiming service connection for an eye disorder 
in March 2006.

14.	The veteran first expressed an 
interest in claiming service connection for hemorrhoids in 
March 2006.  


CONCLUSIONS OF LAW

1.	A November 1995 rating decision that denied the veteran's 
service connection claim for a right hip disorder is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2006).   

2.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a right hip 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.	A hip disorder was not incurred in or aggravated by active 
service, nor may a hip disorder be presumed related to 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

4.	A hip disorder is not proximately due to or the result of 
a service-connected disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006). 

5.	An ankle disorder was not incurred in or aggravated by 
active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

6.	An ankle disorder is not proximately due to or the result 
of a service-connected disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006).  

7.	A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

8.	A left knee disorder is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2006).  

9.	The criteria for a rating in excess of 40 percent, for the 
veteran's service-connected low back disorder, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating for Diseases and Injuries of the Spine (2006).

10.	The criteria for a rating in excess of 30 percent, for 
the veteran's service-connected major depressive disorder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9434, 9440 (2006).  

11.	The criteria for a rating in excess of 10 percent, for 
the veteran's service-connected right leg radiculopathy, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).  

12.	The criteria for an effective date earlier than August 
24, 2004, for the grant of service connection for depression, 
have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2006).

13.	The criteria for an effective date earlier than July 27, 
1999, for the grant of service connection for fibromyalgia, 
have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2006).

14.	The criteria for an effective date earlier than March 9, 
2006, for the grant of service connection for an eye 
disorder, have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).

15.	The criteria for an effective date earlier than March 9, 
2006, for the grant of service connection for hemorrhoids, 
have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for ankle, knee, 
and hip disorders, and increased ratings and earlier 
effective dates for several other disorders already service 
connected.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The 
RO informed the veteran of the elements of her claims and of 
the evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeals 
which the RO should obtain for the veteran (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified to submit any pertinent evidence in the 
veteran's possession).  And the RO advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate her claims.  

The Board notes deficiencies with VCAA notification, however.  
For most of the claims on appeal, the RO provided full 
notification following their initial adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And the RO did not provide 
notification regarding claims to reopen previously denied 
claims that are subject to final decisions.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
the RO readjudicated each of the veteran's claims in 
Supplemental Statements of the Case in the record.  The 
veteran's claim to reopen her service connection claim for a 
right hip disorder will be granted so no prejudice is 
incurred for the lack of notice in compliance with Kent.  
And, in assessing whether prejudice is incurred here from 
imperfect VCAA notification, the Board must note the 
veteran's demonstrated familiarity and sophistication with 
the VA disability compensation system.  Based on her many 
claims submissions noted in the record (approximately 32 
claims) since July 1999, her many detailed arguments and 
statements in support of her claims, and her status as a 
ratings specialist with VA, it is fair to conclude that no 
prejudice has occurred here because she so clearly 
understands procedural aspects involved in filing claims for 
service connection, increased ratings, and earlier effective 
dates.  In sum, the Board finds that VA satisfied VCAA 
notification requirements here.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical evidence relevant to this appeal.  And VA 
provided the veteran with compensation examination for her 
claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Claim to Reopen a Service Connection Claim for a 
Right Hip Disorder

The veteran first indicated interest in claiming service 
connection for a right hip disorder in a September 1993 Board 
hearing.  In a subsequent Board remand, the Board referred 
this and other issues to the RO (Chicago, IL) for appropriate 
development.  In response, this RO denied the veteran service 
connection for a right hip disorder in a November 1995 rating 
decision.  The veteran did not appeal that decision.  That 
decision therefore became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2006).  

The veteran then indicated interest in service connection for 
a right hip disorder in a September 2001 statement (a notice 
of disagreement for other claims).  The RO addressed the 
veteran's right hip disorder in a May 2003 Statement of Case, 
which denied service connection.  The veteran disagreed with 
that decision in June 2003 (in a VA Form I-9).  In a February 
2004 Supplemental Statement of the Case, the RO reiterated 
its denial.  The veteran appealed this denial to the Board in 
an April 2004 statement.  The issue of whether the veteran 
may reopen her service connection claim for a right hip 
disorder is therefore properly on appeal.      

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).   

In this matter, the veteran is attempting to reopen a service 
connection claim for a right hip disorder.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  To 
address the merits of the underlying service connection claim 
here, the Board must decide whether VA has obtained new and 
material evidence since the November 1995 final decision.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Under VA law and regulations, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the November 1995 decision with the 
evidence obtained since then.  

The relevant evidence at the time of the November 1995 
decision, which denied the veteran's service connection claim 
for a right hip disorder, consisted of the veteran's 
statements, service medical records, VA treatment records, an 
October 1991 VA compensation examination report addressing 
orthopedic complaints, and a transcript of a Board hearing.  
In sum, this evidence demonstrates that the veteran had 
complained of generalized pain in her joints.  But none of 
this evidence showed that the veteran had been treated for a 
right hip disorder while in service between 1974 and 1978, or 
within one year of discharge from service.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Based on this evidence, the RO denied 
the veteran's service connection claim for a right hip 
disorder.  Again, this decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
November 1995 rating decision.  Since that decision, the RO 
has received additional statements from the veteran, 
additional VA treatment records and VA reports of 
compensation examination, private medical records, and a 
transcript of an August 2002 RO hearing.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the November 1995 
final rating decision.  Moreover, the Board finds the several 
VA compensation examination reports of record since November 
1995 to be material as well.  This particular new evidence 
relates to the central unestablished fact necessary to 
substantiate the veteran's service connection claim for a 
right hip disorder - it pertains to the central issues of 
whether the veteran incurred a hip disorder in service, 
whether the current hip disorder relates to service, or 
whether the current right hip disorder relates to other 
service-connected disorders (as the veteran claims).  38 
C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).  Accordingly, the claim to reopen the service 
connection claim for a right hip disorder is granted.  

III.  The Merits of the Veteran's Service Connection Claims

The veteran claims service connection for bilateral hip and 
bilateral ankle disorders, and a left knee disorder.  She 
claims that these disorders relate directly to service, and 
alternatively, that they relate to other service-connected 
disorders.  For the reasons set forth below, the Board 
disagrees with her claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain 
conditions, such as arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this matter, VA medical evidence dated from the early 
1990s until 2006 demonstrates that the veteran has current 
bilateral hip, ankle, and left knee disorders.  These 
disorders are diagnosed in March 2005 and August 2006 VA 
compensation examination reports, moreover.  

But the evidence preponderates against the veteran's claims 
that her current hip, ankle, and left knee disorders relate 
to service that ended in June 1978, or relate secondarily to 
other service-connected disorders.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.  

	Hip Disorders 

As noted earlier, the record shows that the veteran has 
claimed service connection for a right hip disorder since as 
early as 1995.  And as noted, a service connection claim for 
a right hip disorder has been duly appealed to the Board.  
Moreover, the veteran claimed service connection for a 
bilateral hip disorder in March 2006.  The RO denied this 
claim in an August 2006 rating decision which the veteran 
duly appealed to the Board.  In effect, that appeal secured 
on appeal the service connection claim for a left hip 
disorder as well.  

The record is clear that the veteran has current hip 
disorders.  An August 2006 VA compensation examination report 
notes severe bilateral trochanteric bursitis.  As no medical 
evidence of record challenges this diagnosis, the first 
elements of direct and secondary service connection claims 
are established here.  See Pond and Allen, both supra.  The 
records also shows that the veteran is currently service 
connected for low back and right knee disorders.  

But the record fails to show that either of her hip disorders 
relates to service or to her service-connected low back or 
right knee disorders.  

As for direct service connection, the record lacks evidence 
showing that the veteran incurred a hip disorder during 
service, incurred a hip disorder within the first year of 
discharge from service, or manifested a continuity of 
symptomatology indicative of a hip disorder in the first 
several years following discharge from service in June 1978.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 
346.  Service medical records show no complaints, treatment, 
or diagnoses for a hip disorder.  The veteran's separation 
reports of medical examination and history do not indicate a 
hip disorder.  A March 1985 VA treatment record noted - 
without diagnosing the veteran with a hip disorder - a 
suspicion of a right hip disorder based on the veteran's 
complaints of right groin pain.  But a March 1985 VA medical 
report indicated full range of motion in the hips, while a 
March 1985 x-ray report noted essentially normal hips.  And 
February 1986, January 1988, and March 1990 VA compensation 
examination reports addressing the veteran's service-
connected lower back disorder noted no problems for the 
veteran's hips.  

In fact, the earliest medical evidence in the record 
establishing a hip disorder is found in a November 1992 
radiology report - indicating degenerative joint disease in 
the right hip - dated over 14 years following the veteran's 
discharge from service in June 1978.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the earliest indication 
that the veteran believed a hip disorder was service 
connected is found in a September 1993 Board hearing held 
over 15 years following discharge from service.  Based on 
this evidence, the Board finds that the preponderance of the 
evidence indicates that the veteran did not incur a hip 
disorder during service.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346.

Moreover, the Board notes that the record contains no medical 
nexus evidence connecting either of the veteran's hip 
disorders to service, or to her service-connected disorders.  

A December 1999 VA compensation examination report noted low 
back and hip disorders, but did not associate the hip 
disorder with service or with the service-connected low back 
disorder.  A December 2002 VA compensation examination report 
stated that no relationship existed between the veteran's hip 
disorders and her service-connected low back disorder.  The 
examiner stated that the degeneration present in the 
veteran's hips represented a natural history of hip 
degenerative joint disease.  And the examiner, in noting the 
lack of relationship between the back and hips, particularly 
found important the fact that the veteran has no deformity 
such as scoliosis or significant kyphosis.  July 2004, March 
2005, and August 2006 VA compensation examination reports 
expressly concluded that it was unlikely that the veteran's 
hip disorders relate to her low back disorder.  And the 
August 2006 VA examiner found the veteran's service-connected 
right knee disorder likely unrelated to the veteran's hip 
disorders.  The examiner stated that the veteran's hip 
disorder is a commonly occurring disorder in females.      

As such, the record lacks the requisite medical evidence of a 
nexus between the veteran's hip disorders and her service 
from June 1974 to June 1978, or between her hip disorders and 
her service-connected right knee or low back disorders.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


	Ankle Disorders

The veteran initially claimed service connection for an ankle 
disorder in July 1999.  The RO denied this claim in a 
September 2000 rating decision, which the veteran duly 
appealed to the Board.  

The record is clear that the veteran has current ankle 
disorders.  December 2002 x-ray evidence indicates bony spurs 
on the veteran's ankles.  And a March 2005 VA compensation 
examination report notes bilateral ankle strains.  As no 
medical evidence of record challenges these diagnoses, the 
first elements of direct and secondary service connection 
claims are established here.  See Pond and Allen, both supra.  
Again, the records also shows that the veteran is currently 
service connected for low back and right knee disorders.  

But the record fails to show that the veteran's ankle 
disorders relate to service or to her service-connected 
disorders.  

The evidence does not support a finding that the ankle 
disorders relate directly to service because the record lacks 
evidence showing that the veteran incurred an ankle disorder 
during service, incurred an ankle disorder within the first 
year of discharge from service, or manifested a continuity of 
symptomatology indicative of an ankle disorder in the first 
several years following discharge from service in June 1978.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 
346.  Service medical records are negative for ankle 
problems.  A service medical record dated in December 1975 
indicated "back and leg pain."  But the record does not 
mention the ankle.  A January 1977 record indicates full 
range of motion in the ankles.  The veteran's separation 
reports of medical examination and history do not indicate an 
ankle disorder.  The Board notes that a March 1988 VA 
treatment record indicated numbness and pain in the right 
foot associated with the veteran's then-, and still-service-
connected low back disorder.  But the record does not mention 
the ankle.  And the Board notes that February 1986, January 
1988, and March 1990 VA compensation examinations for the 
service-connected lower back noted no problems for the 
veteran's ankles.    

In fact, the earliest medical evidence indicating an ankle 
problem is found over 13 years following service in an August 
1991 statement.  In that statement, the veteran complained of 
shooting pain into her right heel, and pain in both legs.  
She stated her right ankle was swollen and with skin 
discoloration.  See Maxson, supra.  Nevertheless, in a 
subsequent VA examination, the veteran's right ankle was 
found to be within normal limits.  Based on this evidence, 
the Board finds that the preponderance of the evidence 
indicates that the veteran did not incur an ankle disorder 
during service, or soon afterward.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.

Moreover, the Board notes that the record contains no medical 
nexus evidence connecting either of the veteran's ankle 
disorders to service, or to her service-connected disorders.  
A September 1999 VA compensation examiner stated that any 
ankle disorder would be unrelated to the veteran's low back 
disorder (but the examiner did speculate that the low back 
disorder could worsen her ankles).  A December 1999 VA 
compensation examination report noted low back and right 
ankle disorders, but did not relate the ankle disorder to 
service or to the service-connected low back disorder.  In 
fact, this examiner attributed the right ankle disorder to 
the nonservice-connected hip disorder.  A December 2002 VA 
compensation examination report stated that no relationship 
existed between the veteran's ankle disorders and her 
service-connected low back disorder.  In fact, he found the 
veteran's ankles to be normal despite bony spurs noted on x-
ray examination.  The examiner, in noting the lack of 
relationship between the ankles and back, particularly found 
important the fact that the veteran has no deformity such as 
scoliosis or significant kyphosis.  And July 2004 and March 
2005 VA compensation examination reports indicate no 
relationship between the veteran's back and ankle disorders.  

As such, the record lacks the requisite medical evidence of a 
nexus between the veteran's ankle disorders and her service, 
or between her ankle disorders and her service-connected 
right knee or low back disorders.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.  


	Left Knee Disorder 

The veteran claimed service connection for a knee disorder in 
July 1999.  In a September 2000 rating decision, the RO 
denied service connection for a bilateral knee disorder, 
which the veteran duly appealed to the Board.  

In a September 2001 statement, the veteran expanded on her 
service connection claim for a knee disorder, claiming 
service connection for bilateral Osgood-Schlatter syndrome 
and chondromylacia patella.  

In a February 2005 rating decision, the RO granted service 
connection for the veteran's right knee.  The veteran did not 
appeal the rating assigned for the right knee disorder.  As 
such, only the veteran's service connection claim for a left 
knee disorder remains on appeal.  

The record is clear that the veteran has a current left knee 
disorder.  The August 2006 VA compensation examiner diagnosed 
the veteran with osteoarthritis in the left knee.  And a 
September 1991 VA examiner diagnosed the veteran with a 
tubial tuberosity - "Osgood Schlatter's like" disorder in 
the left knee.  As no medical evidence of record challenges 
these diagnoses, the first elements of direct and secondary 
service connection claims are established here.  See Pond and 
Allen, both supra.  

But the record fails to show that the veteran's left knee 
disorder relates to service or to her service-connected 
disorders.  

The evidence does not support a finding that the left knee 
disorder relates directly to service because the record lacks 
evidence showing that the veteran incurred a left knee 
disorder during service, incurred a left knee disorder within 
the first year of discharge from service, or manifested a 
continuity of symptomatology indicative of a left knee 
disorder in the first several years following discharge from 
service in June 1978.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; 
Pond, 12 Vet. App. at 346.  

The Board notes a December 1975 service medical record 
indicating "back and leg pain[,]" which does not mention 
the knee.  And a January 1977 record indicates full range of 
motion in the knee.  

But the Board also notes an August 1977 service medical 
record indicating that the veteran twisted a knee.  The 
record does not indicate which knee the veteran injured.  
Nevertheless, the preponderance of the evidence indicates 
that the injury was to the service-connected right knee.  In 
September 2001, the veteran indicated she injured her right 
knee while in service.  In August 2002, the veteran connected 
her right knee disorder to twisting her knee in service, but 
did not discuss her left knee in this statement.  A July 2004 
VA examiner indicated the in-service knee injury was to the 
right knee.  And the veteran's separation reports of medical 
examination and history were negative for any left knee 
problems.  Based on this evidence, the Board finds that the 
preponderance of the evidence indicates that the veteran may 
have incurred a right knee injury in service, but did not 
incur a left knee disorder during service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309. 

The earliest post-service medical evidence indicating an 
issue with the veteran's knees is noted in an August 1979 VA 
medical examination report, in which the examiner notes that, 
upon successive movement of the legs when testing the veteran 
for her service-connected low back disorder, the veteran 
expressed pain in her knees.  But this examiner did not 
diagnose the veteran with a knee disorder.  And there is no 
medical evidence that the veteran continued having knee pain 
following this back examination.  A March 1985 VA medical 
report indicated full range of motion in the knees.  February 
1986 and January 1988 VA compensation examinations for the 
service-connected lower back noted no problems for the 
veteran's knees despite the testing of the veteran's legs due 
to her complaints of radiculopathy.  

In fact, the earliest evidence of consistent complaints 
regarding knee problems is found in a March 1988 VA treatment 
record indicating stiffness in both knee associated with the 
veteran's low back disability symptoms.  These complaints 
were followed by an August 1991 statement, in which the 
veteran complained of shooting pain, originating in her lower 
back, throughout her entire legs, and also noted "bony 
growths" below each knee cap, and a diagnosis of "Osgood-
Schlatter's like" disorders.  A July 1993 VA treatment 
record notes the veteran's complaints of bilateral knee pain.  
And, in the December 1999 VA compensation examination, the 
veteran indicated that her knee pain began six years earlier.  
Based on this evidence of complaints of pain, and on the 
diagnosis of knee disorders, the Board finds that the 
continuity of symptomatology indicating a left knee disorder 
did not manifest until around 1988 at the earliest, 
approximately 10 years following the veteran's discharge from 
service.  See Maxson, supra.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346.

Moreover, the Board notes that the record contains no medical 
nexus evidence connecting the veteran's left knee disorder to 
service, or to her service-connected disorders.

The September 1999 VA compensation examiner stated that the 
veteran's low back disorder was unlikely related to her knee 
disorders (but did speculate that the low back disorder could 
worsen her knees).  A December 2002 VA compensation 
examination report stated that no relationship existed 
between the veteran's back disorder and her left knee 
disorder.  In fact, this examiner found the veteran's knees 
to be normal.  And this examiner, in noting the lack of 
relationship between the back and left knee, particularly 
found important the fact that the veteran has no deformity 
such as scoliosis or significant kyphosis.  This opinion was 
later supported by July 2004 and March 2005 VA compensation 
examiner's opinions, which expressly found no relationship 
between the back and left knee disorders.  And the August 
2006 VA compensation examiner concluded that the veteran's 
left knee disorder is not related to her service-connected 
right knee disorder, or her service-connected right side 
radiculopathy.  As a rationale, the examiner stated that the 
veteran's knee arthritis is bilateral and symmetrical which 
is indicative of a bilateral knee disorder. 

The record therefore lacks the requisite medical evidence of 
a nexus between the veteran's left knee disorder and her 
service, or between her left knee disorder and her service-
connected right knee or low back disorders.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  

As such, the medical evidence of record preponderates against 
the veteran's claims to direct and secondary service 
connection for her hip, ankle, and left knee disorders.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  As the preponderance of the evidence is against 
the veteran's claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

IV.  The Merits of the Claims for Increased Rating

The veteran claims entitlement to increased disability 
evaluations for service-connected back, radicular, and 
depressive disorders.  For the reasons set forth below, the 
Board disagrees with her claims.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).  See also Alemany, 
supra.    

The Board will address separately the veteran's three 
increased rating claims on appeal.  


	Major Depressive Disorder  

The veteran claimed service connection for depression in 
August 2004.  The RO granted the veteran's claim in a 
February 2005 rating decision and awarded the veteran a 30 
percent disability evaluation.  The veteran did not appeal 
that rating.   

In March 2006, the veteran filed an increased rating claim 
for her depressive disorder.  The RO denied the veteran's 
claim in an August 2006 rating decision, which the veteran 
duly appealed to the Board.  

The RO rated the veteran's major depressive disorder under 
Diagnostic Code (DC) 9434 of 38 C.F.R. § 4.130.  Disability 
evaluations of 10, 30, 50, 70, and 100 percent are authorized 
under this code provision.  As the Board finds an increase 
unwarranted here, discussion will be limited in this decision 
to the criteria that would warrant a 50 percent evaluation 
(the next-highest rating above 30 percent).  

Under DC 9434, a 50 percent evaluation is warranted for a 
major depressive disorder for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Codes 9434, 
9440.

The relevant medical evidence of record here consists of an 
August 2006 VA compensation examination report and VA 
treatment records dated from October 2005.  See Francisco, 7 
Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern).

The August 2006 VA examiner stated that the claims file had 
been reviewed.  The examiner noted the veteran's complaints 
of chronic pain throughout her body.  The examiner noted the 
veteran's report that she works, and noted the veteran's 
claim that she experiences difficulty concentrating, and at 
times experiences panic attacks and isolation.  She 
complained of low energy level, depression, and a poor 
marital relationship.  

The examiner stated that the veteran appeared depressed, and 
described the veteran as tall and overweight, and neatly 
dressed.  She was oriented to time, place, and person.  She 
spoke clearly, and was coherent and relevant.  Her affect was 
congruent.  She denied hallucinations and delusions.  She 
denied suicidal and homicidal thoughts.  Her memory for 
recent and remote events was good, and the examiner deemed 
her as able to manage her benefits.  

In closing the report, the examiner found no alcohol or 
substance abuse problems, no impairment of thought process or 
communication, no dressing, feeding, or bathing problems, and 
no problems related to employment.  The examiner 
characterized the veteran's psychosocial and environmental 
impairment as severe, but assigned the veteran a Global 
Assessment of Functioning (GAF) score of 60.  

The Board notes that GAF scores ranging between 51 and 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Based on this evidence, the Board finds a 50 percent rating 
unwarranted here.  The August 2006 report does not 
demonstrate that the veteran currently manifests reduced 
reliability.  The Board notes her complaints of panic attacks 
and depression.  But the record also demonstrate that the 
veteran is coherent, understands complex matters, has intact 
short- and long-term memory, has sound judgment, and 
functions in both a work and family setting.  The veteran is 
employed full time.  She is married with four children.  And 
she has supported her disability compensation claims with 
clear, logical and well-constructed arguments.  In short, the 
record does not show the type of cognitive and behavioral 
impairment reserved for a 50 percent evaluation - the veteran 
thinks logically and coherently, is oriented, and, as noted 
by the August 2006 VA examiner, she behaves appropriately.  
38 C.F.R. § 4.130, DCs 9434, 9440.

As such, a rating in excess of 50 percent is not warranted 
here for the service-connected major depressive disorder.  

	Low Back Disorder

In a September 1979 rating decision, the RO granted service 
connection for the veteran's low back disorder at 0 percent 
disabling, effective the date of her discharge from service 
in June 1978.  In November 1995, the RO increased the 
veteran's disability evaluation to 20 percent.  Then, in 
April 1997, the RO increased the veteran's disability 
evaluation to 40 percent.  The veteran did not appeal this 
decision.  

In July 1999, the veteran filed a claim for increased rating.  
In a September 2000 rating decision, the RO denied the 
veteran's claim.  The veteran then duly appealed that 
decision to the Board.  She maintains that a 60 percent 
disability evaluation is due for the symptomatology 
associated with her low back disorder.  For the reasons set 
forth below, the Board disagrees with her claim.  

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Accordingly, the Board will consider both sets of 
criteria in evaluating the veteran's claim.      

Under the old and new criteria, ratings of 10, 20, 40, 50, 60 
and 100 percent are authorized for such disorders as vertebra 
fracture and residuals, ankylosis, limitation of motion, 
lumbosacral strain, and for intervertebral disc syndrome.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5295 (2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2006).  While there is no evidence of record of 
vertebra fracture or ankylosis, the record indicates 
lumbosacral strain, limitation of motion, and intervertebral 
disc syndrome of the lumbar spine.  

Lumbosacral strain is addressed under Diagnostic Code (DC) 
5295 of the old criteria, and DC 5237 of the new criteria.  
Neither code provision provides for a rating in excess of 40 
percent.  As the veteran has already been provided with a 40 
percent evaluation, the Board will not address DCs 5295 or 
5237.  These code provisions are not avenues for increased 
rating here.  

Limitation of motion is addressed under DC 5292 of the old 
criteria, and under the General Rating Formula for Diseases 
and Injuries of the Spine of the new criteria.  Similarly, 
neither of these code provisions allows for a rating in 
excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5295 (2003); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, and Diagnostic Code 
5237 (2006).  

A rating in excess of 40 percent (i.e., 60 percent) is 
authorized for intervertebral disc syndrome, however.  Under 
the new criteria, a 60 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Code 5243 
(2006).  And under the older criteria, a 60 percent rating is 
authorized for pronounced symptomatology - i.e., persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

Moreover, under the old criteria intervertebral disc syndrome 
may be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  But the Board finds this provision inapplicable in 
this particular matter.  The veteran has already been 
separately rated for her orthopedic and neurological 
symptoms.  She is service connected for her back disorder 
and, for the neurological symptoms associated with her back 
disorder, she has been service connected under Diagnostic 
Codes 8520 and 8620 of 38 C.F.R. § 4.124a.  Under these 
provisions she is rated 10 percent disabled for each lower 
extremity.  It would be improper now to award the veteran 
separately under DC 5293 or DC 5243 for the neurological 
symptoms associated with her spine disorder.  To do so, would 
be to award the veteran twice for the same disability.  See 
38 C.F.R. 4.14 (2006) (evaluation of the same manifestation 
under different diagnoses is to be avoided); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).  

As such, to warrant an increased rating here, the evidence 
must show that the veteran has experienced incapacitating 
episodes under DC 5243 (new criteria) or has experienced 
pronounced symptomatology (old criteria) under DC 5293.  

In this matter, the medical evidence of record consists of VA 
and private treatment records, and of VA compensation 
examination reports dated in September 1999, December 1999, 
December 2002, July 2004, March 2005, and August 2006.  See 
Francisco, 7 Vet. App. at 58 (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern).

The Board has reviewed the medical evidence of record and 
finds a rating of 60 percent unwarranted here.    

The September 1999 VA examiner noted the veteran's pain on 
motion but found substantial range of motion.  This examiner 
did not enter findings specifically related to neurological 
symptoms however.  

Radiological evidence in December 1999 indicated marginal 
osteophytes and not evidence of facet osteoarthritis, with 
normal vertebral heights and disk heights.  

The December 1999 VA examiner diagnosed the veteran with low 
back spondylosis secondary to early degenerative disc 
disease.  The examiner noted the veteran's subjective report 
of bilateral lower extremity intermittent weakness.  The 
examiner reported substantial range of motion with claims of 
pain.  The examiner also reported negative leg raise 
bilaterally, 5/5 motor strength, 2+ and equal reflexes 
bilaterally to patellar tendon and ankle jerk testing, 
negative clonus, and negative Babinski's.  The examiner found 
intact sensation to light touch bilaterally.  

October 2001 private Magnetic Resonance Imaging (MRI) showed 
degeneration at L5-S1 and mild to moderate degree of diffuse 
disc bulging present.  

The December 2002 VA examiner found the veteran with mild 
lumbosacral arthritis with normal strength and negative leg 
raise.  The examiner noted radiculopathy by history.  He 
noted mild tenderness in the buttocks.  And he noted intact 
sensation in the L3-S1 distribution with 2+ and symmetrical 
reflexes in the patellar tendon and Achilles.  He noted down 
going toes with Babinski.  And on examination of the 
veteran's hips, the examiner noted no pain in the veteran's 
groin.  

The July 2004 orthopedic VA examiner found the veteran with 
moderate degenerative disc disease in the lumbar spine.  The 
examiner also found the veteran with radicular symptoms in 
the right lower extremity, being more affected on the left 
side.  But the July 2004 VA compensation report for neurology 
indicated normal reflexes without classical nerve root 
sensory loss, or without radiculopathy.  

The March 2005 VA examiner noted the July 2004 x-ray showing 
mild degenerative disc disease with minimal bone spurring in 
the lumbar spine.  He noted the veteran's maintenance of 
lumbar lordosis.  On examination, this examiner noted the 
veteran's complaints of pain and that every movement or touch 
caused pain and anguish.  The examiner also noted that both 
straight leg raises caused pain in the back, but no 
description of radiculopathy into the legs.  He noted brisk 
intact 2+ patellar and Achilles reflexes bilaterally and no 
evidence of down going Babinski's.  He noted a grossly normal 
motor and sensory exam of the lower extremities with no 
asymmetric atrophy.  The veteran had 2+ dorsalis pedis 
pulses.  

June 2006 VA MRI showed mild degenerative retrolisthesis at 
L5-S1, disc protrusion at L5-S1 with moderate central 
stenosis.  The MRI also showed disc bulges at L3-4 and L4-5 
with bilateral foraminal stenosis worse at L4-5.  Moreover, 
the exam found osteopenic changes throughout the lumbar 
spine, with facet joint disease at L4-5 and L5-S1.  

Finally, the veteran's August 2006 VA neurological 
compensation examination showed the veteran with bilateral 
radiculopathies in the L5-S1 distribution based on her 
history and apparent electromyelography and nerve conduction 
velocity studies.  This examiner noted, however, that the 
veteran's physical examination did not find any deficits in 
her feet, such as foot drops, muscle atrophy, or gait 
difficulties related to her bilateral radiculopathies.  

None of this evidence shows that the veteran experiences 
incapacitating episodes, or has been prescribed bed rest for 
her disorder.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2006).  So a 60 
percent rating would not be warranted for intervertebral disc 
syndrome under the new criteria.  And, although the evidence 
is clear that she experiences neurological symptoms 
associated with her disorder, the evidence does not 
demonstrate that the symptoms are pronounced - the evidence 
shows sciatica and neuritis, but does not show muscle spasm 
or absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Rather, the evidence indicates that the veteran has had 
substantial range of motion since September 1999 despite her 
complaints of pain, and has been neurologically intact until 
recent studies indicated otherwise in 2006.  And again the 
veteran has already been separately service connected for 
these disorders.  See Esteban, supra.  So a 60 percent rating 
would not be warranted for intervertebral disc syndrome under 
the old criteria either.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  

As such, a rating in excess of 40 percent is unwarranted here 
for the veteran's low back disorder.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006).  

        Radiculopathy, Right Lower Extremity

Since February 1985, the veteran has complained of 
neurological symptoms associated with her low back disorder, 
claming that her lower extremities have been affected by 
radicular symptoms.  VA and private medical records reflect 
her complaints.  The veteran first claimed service connection 
for lower extremity radiculopathy in July 1999.  The RO 
denied the veteran's claim in the September 2001 rating 
decision she duly appealed to the Board.  

In an August 2005 rating decision, the RO granted service 
connection for right lower extremity radiculopathy secondary 
to her service-connected low back disorder.  The RO assigned 
a 10 percent evaluation, effective November 2001 (the RO also 
service connected the veteran's left lower extremity 
radiculopathy, which the veteran did not appeal).  In a 
timely notice of disagreement and appeal to the Board, the 
veteran argued that a higher rating is due for this disorder.  
For the reasons set forth below, the Board disagrees with her 
claim and finds a rating in excess of 10 percent unwarranted 
during the pendency of her appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim).  

The RO rated the veteran's right lower extremity 
radiculopathy disorder under DC 8520 of 38 C.F.R. § 4.124a.  
Diagnostic Code 8520 addresses sciatica.  Disability 
evaluations of 10, 20, 40, 60, and 80 percent are authorized 
under this code provision.  As the Board finds an increase 
unwarranted here, discussion will be limited in this decision 
to the criteria that would warrant a 20 percent evaluation 
(the next-highest rating above the 10 percent the veteran 
already has been awarded for this disorder).  

Under DC 8520, a 20 percent evaluation is warranted for 
moderate sciatica related to incomplete paralysis of the 
sciatic nerve.    

The relevant medical evidence on this issue consists of VA 
treatment records and the VA compensation examination reports 
addressed earlier in discussing the veteran's increased 
rating claim for a low back disorder.  As already detailed, 
this evidence indicates mild radicular symptomatology with 
the veteran's back prior to the August 2006 VA neurological 
compensation examination report, which found bilateral 
radiculopathies in the L5-S1 distribution based on the 
veteran's history and on apparent electromyelography and 
nerve conduction velocity studies.  The Board finds the 
August 2006 findings to be mild as well.  As that examiner 
noted, the veteran's physical examination did not find any 
deficits in her feet, such as foot drops, muscle atrophy, or 
gait difficulties related to her bilateral radiculopathies. 

Hence, since the effective date assigned here - in November 
2001 - the Board finds that the medical evidence indicates 
either no symptomatology or mild symptomatology related to 
the veteran's back disorder.  38 C.F.R. § 4.124a, DC 8520.  
As such, a 20 percent rating for moderate symptomatology is 
not warranted here at any time during the period of appeal.  
See Fenderson, supra.    

The Board finds unwarranted any additional increase for the 
veteran's disorders based on 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA has 
awarded the veteran for her pain on motion here.  As such, 
the Rating Schedule accounts for her limitations and an 
additional increase under Deluca et al., would be 
unwarranted.  

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may impact a Board's 
findings, laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis or etiology.  Therefore, the veteran's 
statements alone are insufficient to prove her claims.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As such, the medical evidence of record preponderates against 
the veteran's claims for increased ratings for depressive, 
back, and radicular disorders.  See Alemany, supra.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

Finally, none of the evidence indicates that the veteran's 
service connected disorders has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

V.  The Merits of the Veteran's Claims for Earlier Effective 
Dates

The veteran claims earlier effective dates for awards of 
service connection for a major depressive disorder, 
fibromyalgia, and eye and hemorrhoid disorders.  For the 
reasons set forth below, the Board disagrees with her claims.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.    

The veteran first claimed service connection for fibromyalgia 
in July 1999.  The RO denied her claim in a September 2000 
rating decision, which the veteran timely appealed to the 
Board in June 2003.  During the pendency of the appeal, the 
RO granted the veteran service connection for fibromyalgia in 
August 2005.  The RO rated the disorder at 20 percent 
disabling, effective the date of her original claim on July 
27, 1999 (the RO later increased the disability rating to 40 
percent effective July 27, 1999).  The veteran appealed the 
effective date, arguing that the effective date of May 7, 
1996 should be granted based on medical records reflecting a 
diagnosis of fibromyalgia then.  The RO denied her claim in 
the appealed August 2006 rating decision.  

The veteran first claimed service connection for a major 
depressive disorder in August 2004.  The Board granted her 
claim in a February 2005 rating decision, rating the disorder 
as 30 percent disabling effective August 24, 2004.  The 
veteran did not appeal the assigned rating (as noted earlier, 
she did file an increased rating claim in March 2006).  But 
she did appeal the assigned effective date.  In a February 
2005 notice of disagreement, she stated that the effective 
date should be May 4, 1998, the date her depressive disorder 
was first noted in VA medical records.  The RO denied her 
claim in the appealed March 2005 rating decision.  The Board 
notes, moreover, the contention by the veteran's 
representative, in a January 2007 statement, that an 
effective date of June 26, 1980 should be assigned.  The 
representative points to a VA medical record dated then, 
which notes the veteran's troubled mental status.  

The veteran first claimed service connection for a dry eye 
disorder in March 2006.  The RO granted the veteran's claim 
in August 2006, rating the disorder as 10 percent disabling 
effective March 9, 2006.  The veteran appealed this decision 
and argued that an August 17, 2001 effective date should be 
assigned based on the mention of the eye disorder in VA 
records dated then.  The RO denied her claim in the September 
2006 statement of the case.  The veteran timely appealed this 
claim to the Board in an October 2006 VA Form I-9.  

And the veteran first claimed service connection for 
hemorrhoids in March 2006.  The RO granted the veteran's 
claim in August 2006, rating the disorder as noncompensable 
and assigning a March 9, 2006 effective date.  The veteran 
appealed this decision and argued for a July 24, 2004 
effective date instead, based on medical evidence of record.  
The RO denied her claim in the September 2006 statement of 
the case.  The veteran timely appealed this claim to the 
Board in the October 2006 VA Form I-9.  

The veteran maintains that her entitlement to compensation 
for these disorders arose prior to the assigned effective 
dates.  This may be true.  But the controlling fact here is 
that the veteran's service connection claims were "original 
claims."  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As 
such, the earliest available effective dates are the dates on 
which VA received the claims.  The dates of claim are 
"later" than any date entitlement may have arisen even if 
it is assumed that entitlement arose prior to the dates of 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.    
  
The Board notes the veteran's various contentions that the 
simple guidance of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400 is inapplicable here.  

The Board notes the veteran's contention that, under 
38 C.F.R. § 3.157, earlier effective dates are due here 
because medical evidence indicates that she had her disorders 
prior to her service connection claims.  The Board finds the 
veteran's construction of this regulation overly broad, 
however.  In short, 38 C.F.R. § 3.157 does not apply to 
original service connection claims.  It applies to increased 
rating claims and to claims to reopen previously denied 
claims.  Specifically, 38 C.F.R. § 3.157 provides that 
medical records may comprise informal claims for increased 
rating claims or claims to reopen.  As the veteran's original 
service connection claims for depression, fibromyalgia, eye, 
and hemorrhoid disorders were not claims for increase or 
claims to reopen, 38 C.F.R. § 3.157 is inapplicable here.  
See also 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o) 
(the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date).         

The Board also notes the veteran's contention that 38 C.F.R. 
§ 3.157 nevertheless supports her contention as her claims 
for depression, fibromyalgia, and an eye disorder were 
secondary service connection claims.  In support, she 
submitted VA documents that construe 38 C.F.R. § 3.157 in 
this manner.  Though this broad interpretation of 38 C.F.R. 
§ 3.157 may not be untenable, it is nevertheless unavailable 
in a case such as this one.  

Mere presence in the VA system of medical records indicating 
discrete, yet-to-be service-connected disorders cannot be 
viewed as claims for service connection or claims for 
secondary service connection.  The June 1993 (and subsequent) 
VA medical records diagnosing fibromyalgia cannot be viewed 
as a claim for service connection for fibromyalgia secondary 
to back pain.  The March 1998 VA treatment record indicating 
that the veteran may have depression cannot be viewed as a 
claim for service connection secondary to fibromyalgia or 
back pain.  And August 2002 VA medical records noting an eye 
disorder (DES) cannot be viewed as a claim for service 
connection secondary to medication used for service-connected 
hypertension.  At the time of these diagnoses and 
impressions, no medical evidence of record provided nexus 
between and among these disorders.  Not until a VA medical 
opinion dated in April 2005 - after the assigned effective 
dates for depression and fibromyalgia - did a medical 
professional link depression, fibromyalgia, and back pain. 
And not until an August 2006 VA compensation examination did 
a medical professional link the veteran's dry eye disorder to 
medication for her service-connected hypertension.  See 
Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date 
for an award of service connection is not based on the date 
of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA).   

In short, the veteran did not file a claim or an informal 
claim - for service connection for fibromyalgia, depression, 
an eye disorder, or for hemorrhoids - prior to the assigned 
effective dates here .  See 38 C.F.R. §§ 3.1(p), 3.151, 
3.155.  

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  In this matter, the date 
of the veteran's "original claim[s]" for service connection 
is controlling - earlier effective dates are not warranted 
here therefore.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the preponderance of the evidence is against the veteran's 
earlier effective date claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  




ORDER

1.	New and material evidence having been submitted, the claim 
for service connection for a right hip disorder is reopened.  

2.	Entitlement to service connection for a hip disorder is 
denied.  

3.	Entitlement to service connection for an ankle disorder is 
denied.  

4.	Entitlement to service connection for a left knee disorder 
is denied.  

5.	Entitlement to an increased rating for the service-
connected low back disorder is denied.    

6.	Entitlement to an increased rating for the service-
connected major depressive disorder is denied.     

7.	Entitlement to an increased initial rating for the 
service-connected radiculopathy into the right leg is denied.      

8.	Entitlement to an earlier effective date for the grant of 
service connection for fibromyalgia is denied.    

9.	Entitlement to an earlier effective date for the grant of 
service connection for depression is denied.    

10.	Entitlement to an earlier 
effective date for the grant of service connection for an eye 
disorder is denied.    




11.	Entitlement to an earlier effective date for the grant 
of service connection for hemorrhoids is denied.  



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


